2009 discharge (continuation of debate)
We will now continue with the debate on 2009 discharge (39 reports).
rapporteur. - (FI) Mr President, when in my initial speech I spoke about Parliament's security, President Buzek immediately said that this issue had been discussed by the Bureau. That is excellent and an important thing, so my thanks go to the SecretaryGeneral, who has taken swift action. I wish to thank him for the many other steps that he has taken that have led to improvements in this House. The year 2009 was election year, after which we had new statutes for assistants as well as Members. There were a lot of problems with those and the SecretaryGeneral and the RothBehrendt working group introduced changes, and that is excellent.
Many have asked why I am raising the issue of travel between Strasbourg and Brussels. The reason is that taxpayers do not understand why we are squandering the money that they pay in taxes. What happens, then, when the people do not understand? In Finland we recently had elections. The only party that was triumphant was the Eurosceptics, and they won easily. If this trend spreads in Europe we will have big problems in important areas. Finland does not now intend to endorse the Portuguese package. These matters impact on one another, and that is why I am trying to explain here that, unless we are prepared to make changes now, the public are not going to back us and we will lose out in the significant, major issues. That is why we need to sort out the smaller ones.
rapporteur. - (HU) Mr President, ladies and gentlemen, allow me to thank everyone who has enriched today's debate with their valuable comments. As I have indicated this in my capacity of rapporteur, or to be precise, as a stand-in for Mr Rivellini, seven discharge proposals are tabled to the European Parliament. The seven discharge proposals concern seven very important European institutions.
In his discharge report Mr Rivellini proposes that the European Parliament should grant discharge to the European Economic and Social Committee, the Committee of the Regions, the European Court of Justice, the European Court of Auditors, the European Ombudsman, and the European Data Protection Supervisor and their respective offices. Today's debate has confirmed for us that there is an agreement in the European Parliament on this issue.
One of Mr Rivellni's proposals concerns the discharge of the European Council. Here again, there is an agreement among the Members and groups of the European Parliament that discharge should be postponed.
I would like to welcome the observation of Minister of State Becsey, made in today's debate. I consider the steps relating to the work of the Hungarian Presidency to be important. If these steps are continued, when Parliament puts the issue of the Council discharge on its agenda again this autumn, finally it will be possible for the European Parliament to grant discharge to the European Council with the backing of a long-term agreement between the European Council and the European Parliament on the Council discharge procedure.
In the light of these thoughts, I would like to thank again everyone who contributed with their work to Parliament making a decision on these seven proposals today.
rapporteur. - (NL) Mr President, Commissioner, Minister Deutsch, ladies and gentlemen, at the end of this debate, I would like to thank the European Court of Auditors explicitly. We have Mr Caldeira here with us. He has not had the opportunity to take the floor today, but he did have a chance to speak in November, at the start of the whole discharge exercise, a few months ago. I would like to thank him and his team, his colleagues, emphatically, because without the work of the Court of Auditors, we would not have been able to keep such a good eye on the European budget and the budgets of all the subordinate institutions. In my view, he has done an incredibly important job, not only when it comes to their annual report, but also to the many interim reports, the special reports, which we received from them.
In that respect, we have one more lesson to learn. I think that this Parliament is paying too little attention to those special reports. I think that we should make better use of those special reports, that we should not just have to debate them in the Committee on Budgetary Control, but also in the many committees with a specific remit, for example in the Committee on Development Cooperation, if a report is about development cooperation, or in the Committee on the Environment, if a report is about the environment, so that the work which you, your colleagues and all your fellow workers do can be properly appreciated and so that European citizens also can see that we have proper checks on how European taxpayers' money is spent.
Thank you for all your work.
The debate is closed.
The vote will take place today at 12:00.
Written statements (Rule 149)
, in writing. - (PL) Unanimity is rare among the Members of the European Parliament, who are usually divided into eight groups. In today's votes on the 39 discharges in respect of the implementation of the budgets of the individual institutions for 2009, we postponed the decision to grant discharge to the Council of the European Union by 637 votes in favour, 4 against and 13 abstentions.
The decision taken by Members today is the natural consequence of the events of recent months. Council representatives, including the Secretary General, did not accept a single invitation from the members of the Committee on Budgetary Control to discuss the Council's expenditure in 2009. What is more, we were not given answers to any of several dozen specific questions, which included questions regarding the funding arrangements for the European External Action Service, which was set up in late 2009 (the Rivellini report contains a full list of questions). If we remind ourselves of the difficulties that accompanied the debates on the Council's expenditure in 2007 and 2008 and the far-reaching concessions granted by Parliament in this respect, this year's position is understandable. Following the entry into force of the Treaty of Lisbon, both institutions need a formal agreement on reviews of expenditure to replace the 30-year-old 'gentlemen's agreement'. Citizens have the right to demand transparency as far as the Council's and Parliament's finances are concerned. For now, we must wait until 15 June 2011, when the Council is to provide answers to MEPs' questions.
in writing. - (BG) The process of improving the quality of expenditure and control over legal spending and complying with the rules is not a one-off activity, but an ongoing process which is our main responsibility to Europe's citizens. People do not understand why we are still dealing with the 2009 budget in the middle of 2011. This is why, based on preliminary discussions through organising an interinstitutional discussion, we can shorten the procedure, but without it being at the expense of quality. Control over the spending of European funds would improve considerably if there were specific data and methods available for assessing the management and control systems deployed in Member States because error rates of 0% are questionable. At least 30% of the errors could have been detected and rectified by the national agencies prior to them being certified by the European Commission. Member States and the Commission must take the necessary action to comply with the rules and adopt suitable measures for promptly removing any deficiencies detected.
The report on the 2009 discharge for fulfilment of the EU's general budget, section I - European Parliament.
We are constantly confronted with numerous shortcomings that prevent us from using our resources in a wholly efficient manner. In my work as Chief Rapporteur for the EU budget for 2010 for the area of Other Divisions, I came across concrete examples of bad management. This applies to the area of the security service, where security costs are constantly rising, to the area of translation and the effective use of translation resources, and to other areas. The bureaucracy is recording substantial increases in workload. This leads to pressure for additional resources. We therefore need a comprehensive assessment of staffing structures and the requirement for resources. In the area of security policy, but also in the area of IT and buildings, we need to find a balance between internal employees and external suppliers. The internal problems of every institution make people forget about improving interinstitutional cooperation.
Most of the increasing problems have a common denominator: we are making little use of independent studies into the use of resources and the organisation of work. We therefore need to subscribe to such studies in selected areas this year.
I fully support the Committee on Budgetary Control's decision to postpone granting discharge to the European Medicines Agency in the light of what I feel are some very serious points. I should like to emphasise in particular the lack of guarantees regarding the independence of experts and managers, and hence the potential for conflicts of interest. This issue is all the more relevant in view of the finding that certain dangerous medicines that caused the deaths of numerous people in Europe were belatedly withdrawn from the market.
(The sitting was suspended at 11.30 and resumed at 12.00)